



Exhibit 10.1
SIXTH AMENDMENT TO CREDIT AGREEMENT


This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of October
25, 2019, is among LANDEC CORPORATION, a Delaware corporation, as Borrower (the
“Borrower”), the other Loan Parties party hereto, the Lenders party hereto,
JPMORGAN CHASE BANK, N.A., as administrative agent for itself and the other
Lenders (in such capacity, the “Administrative Agent”). Unless otherwise
specified herein, capitalized and/or initially capitalized terms used in this
Amendment shall have the meanings ascribed to them in the Credit Agreement (as
defined below), as amended hereby.
WHEREAS, the Borrower, the other Loan Parties, the Lenders and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
September 23, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);
WHEREAS, on the (i) Initial Effective Date, the Lenders extended credit to the
Borrower consisting of (a) a term loan in the aggregate principal amount of
$50,000,000 and (b) a revolving credit facility in an aggregate principal amount
not to exceed $100,000,000 at any time outstanding and (ii) Fourth Amendment
Effective Date, the Lenders extended additional credit to the Borrower
consisting of (i) an additional term loan in an aggregate principal amount of
$60,000,000 and (ii) an increase to the Revolving Commitment in an aggregate
principal amount of $5,000,000;
WHEREAS, the Borrower has requested that the Lenders (i) extend additional
credit to the Borrower consisting of an additional term loan, which shall be
added to, and become a part of, the Term Loan (as hereinafter defined), such
that the aggregate principal amount of all Term Loans after giving effect to the
additional term loan shall be $120,000,000 and (ii) decrease the Revolving
Commitment such that the aggregate amount of Revolving Commitments after giving
effect to such decrease shall be $100,000,000. The proceeds of the additional
term loan shall be used to refinance existing Indebtedness, for working capital
and general corporate purposes of the Borrower and its Subsidiaries, and to pay
fees and expenses related to this Amendment and the other Loan Documents, in
connection with any of the foregoing and in connection with any of the
transactions contemplated hereby;
WHEREAS, the Borrower has requested certain other amendments to the Credit
Agreement as set forth herein; and
WHEREAS, subject to the terms and conditions hereof, the Administrative Agent
and the Lenders party hereto have agreed to amend the Original Credit Agreement
as set forth herein.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be bound, hereby agree as follows:
1.Amendments to the Credit Agreement. Subject to the terms and conditions of
this Amendment, the Credit Agreement is hereby amended as follows:


(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:


“Sixth Amendment Effective Date” shall mean October 25, 2019.
“Sixth Amendment Term Loan Increase” has the meaning assigned to such term in
Section 2.01(b).





--------------------------------------------------------------------------------





“Unadjusted EBITDA” means, for any period, Net Income for such period plus (a)
without duplication and to the extent deducted in determining Net Income for
such period, the sum of (i) Interest Expense (less interest income) for such
period, (ii) income tax expense for such period net of tax credits, (iii) all
amounts attributable to depreciation and amortization expense for such period,
(iv) any non-cash charges on the sale, exchange, transfer or other disposition
of property or assets not in the ordinary course of business of the Borrower and
its Subsidiaries for such period and related tax effects, and (v) any non-cash
impairment charges for such period, all calculated for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP.
(b)Section 1.01 of Credit Agreement is hereby amended by amending and restating
the following definitions set forth therein in their entirety to read as
follows:


“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Eurodollar
Spread” or “Commitment Fee Rate”, as the case may be, based upon the Borrower’s
Total Leverage Ratio as of the most recent determination date; provided that
until the delivery to the Administrative Agent, pursuant to Section 5.01, of the
Borrower’s consolidated financial information for the fiscal quarter of Borrower
ending November 24, 2019, the “Applicable Rate” shall be the applicable rates
per annum set forth below in Category 2:
Category
Total Leverage
Ratio
ABR Spread
Eurodollar
Spread
Commitment
Fee Rate
Category 1
> 4.50 to 1.00
2.50%
3.50%
0.50%
Category 2
≤ 4.50 to 1.00 but > than 4.00 to 1.00
2.25%
3.25%
0.45%
Category 3
≤ 4.00 to 1.00 but > than 3.50 to 1.00
1.75%
2.75%
0.40%
Category 4
≤ 3.50 to 1.00 but > than 3.00 to 1.00
1.25%
2.25%
0.35%
Category 5
≤ 3.00 to 1.00 but > than 2.25 to 1.00
1.00%
2.00%
0.30%
Category 6
≤ 2.25 to 1.00 but > than 1.75 to 1.00
0.75%
1.75%
0.25%
Category 7
≤ 1.75 to 1.00 but > than 1.00 to 1.00
0.50%
1.50%
0.20%
Category 8
≤ 1.00 to 1.00
0.25%
1.25%
0.15%



For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower, based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to
Section 5.01 and (b) each change in the Applicable Rate resulting from a change
in the Total Leverage Ratio shall be effective during the period commencing on
and including the date of delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change, provided that
if the Borrower fails to deliver the annual or quarterly consolidated financial
statements required to be delivered by it pursuant to Section 5.01, the Total
Leverage Ratio shall be deemed to be in Category 1 during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered.
If at any time the Administrative Agent determines that the financial statements
upon which the Applicable Rate was determined were incorrect (whether based on a
restatement, fraud or otherwise), the Borrower shall be required to
retroactively pay any additional amount that the Borrower would have been
required to pay if such financial statements had been accurate at the time they
were delivered.





--------------------------------------------------------------------------------





“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. On the Sixth Amendment Effective Date, the aggregate
amount of the Lenders’ Revolving Commitments is $100,000,000.
“Revolving Credit Maturity Date” means (x) October 25, 2022 (if the same is a
Business Day, or if not then the immediately succeeding Business Day) or (y)
solely if Unadjusted EBITDA for the two fiscal quarter period ending February
29, 2020 is less than $13,800,000, September 23, 2021, or any earlier date on
which the Revolving Commitments are reduced to zero or otherwise terminated
pursuant to the terms hereof.
“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make Term Loans expressed as an amount representing the maximum
principal amount of the Term Loans to be made by such Lender, as such commitment
may be reduced or increased from time to time pursuant to (a) Section 2.09 and
(b) assignments by or to such Lenders pursuant to Section 9.04. The initial
amount of each Lender’s Term Commitment is set forth on the Commitment Schedule
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Term Commitment, as applicable. As of the Sixth Amendment Effective
Date, the aggregate amount of the Lenders’ Term Commitment is $120,000,000.
“Term Maturity Date” means (x) October 25, 2022 or (y) solely if Unadjusted
EBITDA for the two fiscal quarter period ending February 29, 2020 is less than
$13,800,000, September 23, 2021.
(c)The definition of “EBITDA” set forth in Section 1.01 of the Credit Agreement
is hereby amended by amending and restating clause (viii) thereof in its
entirety to read as follows:


“(viii) any unusual, extraordinary or one-time cash items, in an aggregate
amount not to exceed (x) 25% of EBITDA for periods ending on or prior to May 31,
2020, (y) 20% of EBITDA for periods ending on August 30, 2020 through May 30,
2021 and (z) 10% of EBITDA for periods ending August 29, 2021 and thereafter, in
each case, calculated after giving effect to this clause (viii),”
(d)Section 2.01(b) of the Credit Agreement is hereby amended and restated to
read as follows:


“(b)    Each Term Lender made a Term Loan in dollars to the Borrower, on the
Initial Effective Date, in an aggregate amount equal to $50,000,000.00 (the
“Initial Effective Date Term Loan”). On the Fourth Amendment Effective Date each
Lender with an increased Term Commitment as of the Fourth Amendment Effective
Date made a loan to Borrower in one draw its pro rata share of an additional
term loan in the aggregate amount of $60,000,000.00. On the Sixth Amendment
Effective Date, each Lender with an increased Term Commitment as of the Sixth
Amendment Effective Date agrees, subject to the terms and conditions set forth
herein, severally (and not jointly), to lend to Borrower in one draw its pro
rata share of an additional term loan in the aggregate amount of $27,500,000.00
(the “Sixth Amendment Term Loan Increase”). The Sixth Amendment Term Loan
Increase shall be advanced on a single borrowing on the Sixth Amendment
Effective Date and shall be added to, and become part of, the Term Loan. After
giving effect to the Sixth Amendment Term Loan Increase on the Sixth Amendment
Effective Date, the parties hereto agree that the total outstanding principal of
the Term Loan on the Sixth Amendment Effective Date is $120,000,000.00. Amounts
prepaid or repaid in respect of Term Loans may not be reborrowed.”





--------------------------------------------------------------------------------





(e)Section 2.09(e) of the Credit Agreement is hereby amended and restated to
read as follows:


“(e)    The Borrower shall have the right to increase the Revolving Commitments
and/or the Term Commitments by obtaining additional Commitments, either from one
or more of the Lenders or another lending institution, provided that (i) any
such request for an increase shall be in a minimum amount of $10,000,000, (ii)
the Borrower may make a maximum of 3 such additional requests after the Sixth
Amendment Effective Date, (iii) after giving effect thereto, the sum of the
total of the additional Commitments does not exceed $30,000,000, (iv) the
Administrative Agent and, with respect to additional Revolving Commitments, the
Swingline Lender and the Issuing Bank have approved the identity of any such new
Lender, such approvals not to be unreasonably withheld, (v) any such new Lender
assumes all of the rights and obligations of a “Lender” hereunder, (vi) the
procedures described in Sections 2.09(f) and (g) below have been satisfied,
(vii) in the case of any increase in the Revolving Commitments, the new
Revolving Loan will be made on the same terms as the existing Revolving Loans
and (viii) in the case of Loans to be made under a new term loan tranche (an
“Additional Term Loan Tranche”), (A) this Agreement shall be amended, in form
and substance acceptable to the Administrative Agent, to reflect the addition of
such Additional Term Loan Tranche, (B) the maturity date applicable to all Loans
made under such Additional Term Loan Tranche shall be on or after the Term
Maturity Date (but may have amortization prior to the Term Maturity Date), (C)
subject to the immediately following paragraph, the interest margin for Loans
made under such Additional Term Loan Tranche may be priced differently than the
Revolving Loans, the Term Loans and/or any other Loans made under any Additional
Term Loan Tranche, (D) the Loans made under such Additional Term Loan Tranche
shall rank equally in right of payment with all other remaining Loans,
including, without limitation, pursuant to Section 2.18 of this Agreement
(unless otherwise agreed by the Lenders making Loans under such Additional Term
Loan Tranche), and (E) any other terms and provisions applicable to such
Additional Term Loan Tranche (including, without limitation, the terms and
provisions relating to repayments and prepayments with respect to Loans made
under such Additional Term Loan Tranche) shall be substantially the same as (and
in any event not more favorable than) the Revolving Loans, the Term Loans and
any other term loans issued hereunder prior to such date and shall otherwise be
in form and substance satisfactory to the Administrative Agent, the Borrower and
the Lenders participating in such Additional Term Loan Tranche; provided that,
the terms and conditions applicable to any such Additional Term Loan Tranche
maturing after the Term Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Term Maturity Date. Nothing contained in this
Section 2.09 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder at any time.”





--------------------------------------------------------------------------------





(f)Section 2.10(b) of the Credit Agreement is hereby amended and restated to
read as follows:


“(b)    The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Term Lender on each date set forth
below the aggregate principal amount set forth opposite such date (as adjusted
from time to time pursuant to Section 2.11(d) or 2.18(b)):
 
Date
Amount
 
December 1, 2019
$3,000,000
 
March 1, 2020
$3,000,000
 
June 1, 2020
$3,000,000
 
September 1, 2020
$3,000,000
 
December 1, 2020
$3,000,000
 
March 1, 2021
$3,000,000
 
June 1, 2021
$3,000,000
 
September 1, 2021
$3,000,000
 
December 1, 2021
$3,000,000
 
March 1, 2022
$3,000,000
 
June 1, 2022
$3,000,000
 
September 1, 2022
$3,000,000
 
Term Maturity Date
The entire unpaid principal amount of all Term Loans



; provided if any date set forth above is not a Business Day, then payment shall
be due and payable on the Business Day immediately preceding such date. To the
extent not previously paid, all unpaid Term Loans shall be paid in full in cash
by the Borrower on the Term Maturity Date.”





--------------------------------------------------------------------------------





(g)Section 2.11(c) of the Credit Agreement is hereby amended and restated to
read as follows:


“(c)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of any Loan Party or any Subsidiary in respect of any Prepayment
Event, the Borrower shall, immediately after such Net Proceeds are received by
any Loan Party or Subsidiary, prepay the Obligations and cash collateralize the
LC Exposure as set forth in Section 2.11(d) below in an aggregate amount equal
to 100% of such Net Proceeds; provided that, in the case of a sale or other
disposition of the Windset Investment, (i) if the Total Leverage Ratio
(calculated on a pro forma basis (x) as if such disposition was made on the
first day of the fiscal quarter then last ended for which financial statements
have been delivered and (y) without giving effect to any income from the Windset
Investment for the period of four consecutive fiscal quarters then last ended
for which financial statements have been delivered) is less than or equal to
2.50 to 1.0, the Borrower shall not be required to apply the Net Proceeds of
such sale to prepay the Obligations and (ii) if the Total Leverage Ratio
(calculated on a pro forma basis (x) as if such disposition was made on the
first day of the fiscal quarter then last ended for which financial statements
have been delivered and (y) without giving effect to any income from the Windset
Investment for the period of four consecutive fiscal quarters then last ended
for which financial statements have been delivered) is greater than 2.50 to 1.0,
the Borrower shall be required to apply the Net Proceeds of such sale to prepay
the Obligations until the pro forma Total Leverage Ratio is less than or equal
to 2.50 to 1.0; provided further that, in the case of any event described in
clause (a) or (b) of the definition of the term “Prepayment Event” (other than a
sale or other disposition of the Windset Investment), if the Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer to the
effect that the Loan Parties intend to apply the Net Proceeds from such event
(or a portion thereof specified in such certificate), within 180 days after
receipt of such Net Proceeds, to acquire (or replace or rebuild) real property,
equipment or other tangible assets (excluding Inventory) to be used in the
business of the Loan Parties, and certifying that no Default or Event of Default
has occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds specified in such certificate,
provided that to the extent of any such Net Proceeds that have not been so
applied by the end of such 180 day period, a prepayment shall be required at
such time in an amount equal to such Net Proceeds that have not been so applied;
provided further that the Borrower shall not be permitted to make elections to
use Net Proceeds to acquire (or replace or rebuild) real property, equipment or
other tangible assets (excluding Inventory) with respect to Net Proceeds in any
fiscal year in an aggregate amount in excess of $25,000,000. All prepayments
required to be made pursuant to Section 2.11(c) shall be applied, first to
prepay the Term Loans (and in the event Term Loans of more than one Class shall
be outstanding at the time, shall be allocated among the Term Loans pro rata
based on the aggregate principal amounts of outstanding Term Loans of each such
Class) as so allocated, and shall be applied to reduce the subsequent scheduled
repayments of Term Loans of each Class to be made pursuant to Section 2.10 in
inverse order of maturity, with payments applied first to the payment due on the
Term Maturity Date, second to prepay the Revolving Loans (including Swingline
Loans) without a corresponding reduction in the Revolving Commitments and third
to cash collateralize outstanding LC Exposure.”





--------------------------------------------------------------------------------





(h)Section 6.12(b) of the Credit Agreement is hereby amended and restated to
read as follows:


“(b)    Maximum Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio, on the last day of any fiscal quarter ending during any period
set forth below, to be greater than the ratio set forth below opposite such
period:


Period
Ratio
November 24, 2019
5.00 to 1.0
February 23, 2020
5.00 to 1.0
May 31, 2020
5.00 to 1.0
August 30, 2020
4.75 to 1.0
November 29, 2020
4.50 to 1.0
February 28, 2021
4.25 to 1.0
May 30, 2021
4.00 to 1.0
August 29, 2021
3.75 to 1.0
November 28, 2021 and the last day of each fiscal quarter ending thereafter
3.50 to 1.0



(i)The Commitment Schedule is hereby amended and restated in its entirety by the
attached Annex A.


2.Reallocation of Commitments. On the Sixth Amendment Effective Date, each
Lender under the Original Credit Agreement that has a “Commitment” thereunder
shall severally sell, assign and transfer, or purchase and assume, as the case
may be, and receive payments from, or shall make payments to, the Administrative
Agent such that after giving effect to all such assignments and purchases the
Commitments will be held by the Lenders under the Credit Agreement as amended by
this Amendment and each such Lender shall have funded its portion of its
Commitment on the Sixth Amendment Effective Date. On the Sixth Amendment
Effective Date, all outstanding “Commitments,” “Loans” and other outstanding
advances under the Original Credit Agreement shall be reallocated among the
Lenders under the Credit Agreement as amended by this Amendment in accordance
with such Lenders’ respective revised Applicable Percentages. The assignments
and purchases provided for in this Section 4 shall be without recourse, warranty
or representation. The purchase price for each such assignment and purchase
shall equal the principal amount of the Loan purchased and shall be payable to
Administrative Agent for distribution to the Lenders.


3.Conditions Precedent to Effectiveness. This Amendment shall become effective
upon the satisfaction of each of the following conditions precedent, in case in
form and substance reasonably satisfactory to Administrative Agent:


(a)The Administrative Agent shall have received a fully executed copy of this
Amendment and the related fee letter;


(b)The Administrative Agent shall have received notes executed by Borrower in
favor of each of the Lenders;


(c)The Administrative Agent shall have received an executed Borrowing Request
attaching a sources and uses indicating that the proceeds of the Sixth Amendment
Term Loan Increase will be used to prepay the Revolving Loans in an amount of
equal to $27,500,000;





--------------------------------------------------------------------------------





(d)The Administrative Agent shall have received (x) a certificate, signed by the
chief financial officer of the Borrower and each other Loan Party, dated as of
the Sixth Amendment Effective Date (i) stating that no Default or Event of
Default has occurred and is continuing, (ii) stating that the representations
and warranties contained in the Loan Documents are true and correct as of such
date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and (iii) certifying as to any other factual matters as may be
reasonably requested by the Administrative Agent and (y) a certificate signed by
a Financial Officer dated the Sixth Amendment Effective Date stating that each
Loan Party is in compliance with the solvency representation set forth in
Section 3.13 of the Credit Agreement in form and substance reasonably
satisfactory to the Administrative Agent;


(e)The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated as of the date hereof and executed by its Secretary or Assistant
Secretary, which shall (A) certify the resolutions of its Board of Directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the officers of such Loan Party authorized to sign the Loan
Documents to which it is a party and, in the case of the Borrower, its Financial
Officers, and (C) contain appropriate attachments, including the charter,
articles or certificate of organization or incorporation of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its bylaws or operating, management or
partnership agreement, or other organizational or governing documents, and (ii)
a good standing certificate for each Loan Party from its jurisdiction of
organization;


(f)The Administrative Agent shall have received a written opinion of the Loan
Parties’ counsel, addressed to the Administrative Agent and the Lenders
consistent with the opinion letter delivered on the Initial Effective Date and
in form and substance reasonably acceptable to the Administrative Agent and its
counsel;


(g)Before and after giving effect to the Amendment, the representations and
warranties of the Loan Parties set forth in the Loan Documents are true and
correct in all material respects with the same effect as if made on the Sixth
Amendment Date (except to the extent stated to relate to a specific earlier
date, in which case that representation or warranty is true and correct in all
material respect or in all respects, as applicable, as of that earlier date);


(h)No Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment or would
result from the making of the Loans to be made on the Sixth Amendment Date;


(i)No event shall have occurred and no condition shall exist which has or could
be reasonably expected to have a Material Adverse Effect;


(j)The Administrative Agent shall have received the fees and expenses provided
in Section 4 of this Amendment and the related fee letter; and


(k)The Administrative Agent shall have received such other documents and taken
such other actions as the Administrative Agent or its counsel may have
reasonably requested (including, without limitation, any such documents,
instruments and items set forth on that closing checklist last delivered to the
Borrower by the Administrative Agent).


4.Fees and Expenses. The Borrower agrees to pay on demand all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with this Amendment, including, but not limited to, reasonable legal
fees and expenses in connection with the preparation, negotiation, execution,
closing, delivery and administration of this Amendment.





--------------------------------------------------------------------------------





5.Representations and Warranties. Each Loan Party jointly and severally
represents and warrants to the Administrative Agent and the Lenders that (a)
such Loan Party has all necessary power and authority to execute and deliver
this Amendment and perform its obligations hereunder, (b) no Default or Event of
Default exists either before or after giving effect to this Amendment, (c) this
Amendment and the Loan Documents to which such Loan Party is a party, as amended
hereby, constitute the legal, valid and binding obligations of each such Loan
Party and are enforceable against such Loan Party in accordance with their
terms, except as enforceability may be limited by debtor relief laws and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law), (d) all Liens created under
the Loan Documents continue to be first priority, perfected Liens (subject only
to Permitted Encumbrances) and (e) all representations and warranties of each
Loan Party contained in the Credit Agreement and all other Loan Documents to
which such Loan Party is a party, as amended or otherwise modified, are true and
correct as of the date hereof (or, in the case of any representation or warranty
not qualified as to materiality, true and correct in all material respects),
except to the extent the same expressly relate to an earlier date (and in such
case shall be true and correct (or, in the case of any representation or
warranty not qualified as to materiality, true and correct in all material
respects) as of such earlier date).


6.Ratification. Except as expressly modified in this Amendment, all of the
terms, provisions and conditions of the Credit Agreement and the other Loan
Documents to which a Loan Party is a party, as heretofore amended, shall remain
unchanged and in full force and effect and the Credit Agreement and each other
Loan Document to which a Loan Party is a party are hereby ratified and confirmed
in all respects. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders under the Credit Agreement or any of the
other Loan Documents, or constitute a waiver of any provision of the Credit
Agreement or any of the other Loan Documents. This Amendment shall not
constitute a course of dealing with the Administrative Agent or the Lenders at
variance with the Credit Agreement or the other Loan Documents such as to
require further notice by the Administrative Agent or the Lenders to require
strict compliance with the terms of the Credit Agreement and the other Loan
Documents in the future.


7.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.





--------------------------------------------------------------------------------





8.FORUM SELECTION AND CONSENT TO JURISDICTION. EACH LOAN PARTY HEREBY EXPRESSLY
AND IRREVOCABLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK,
NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH LOAN PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01 OF THE CREDIT
AGREEMENT. EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


9.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).





--------------------------------------------------------------------------------





10.RELEASE.


(a)EACH LOAN PARTY ACKNOWLEDGES THAT ADMINISTRATIVE AGENT AND EACH LENDER WOULD
NOT ENTER INTO THIS AMENDMENT WITHOUT SUCH LOAN PARTY’S ASSURANCE HEREUNDER.
EXCEPT FOR THE OBLIGATIONS ARISING HEREAFTER UNDER THIS AMENDMENT AND THE OTHER
LOAN DOCUMENTS, ON BEHALF OF ITSELF AND EACH OF ITS SUBSIDIARIES, EACH LOAN
PARTY HEREBY ABSOLUTELY DISCHARGES AND RELEASES ADMINISTRATIVE AGENT AND EACH
LENDER, ANY PERSON THAT HAS OBTAINED ANY INTEREST FROM ADMINISTRATIVE AGENT OR
ANY LENDER UNDER ANY LOAN DOCUMENT AND EACH OF ADMINISTRATIVE AGENT’S AND EACH
LENDER’S FORMER AND PRESENT PARTNERS, STOCKHOLDERS, OFFICERS, DIRECTORS,
EMPLOYEES, SUCCESSORS, ASSIGNEES, AFFILIATES, AGENTS AND ATTORNEYS
(COLLECTIVELY, THE “RELEASEES”) FROM ANY KNOWN OR UNKNOWN CLAIMS WHICH ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES NOW HAS AGAINST LENDER OR ANY OTHER RELEASEE OF
ANY NATURE ARISING OUT OF OR RELATED TO THE BORROWERS OR ANY OF THEIR
SUBSIDIARIES, ANY DEALINGS WITH SUCH LOAN PARTY OR ANY OF ITS SUBSIDIARIES, ANY
OF THE LOAN DOCUMENTS OR ANY TRANSACTIONS PURSUANT THERETO OR CONTEMPLATED
THEREBY, THE COLLATERAL (OR ANY OTHER COLLATERAL OF ANY PERSON THAT PREVIOUSLY
SECURED OR NOW OR HEREAFTER SECURES ANY OF THE OBLIGATIONS), OR ANY NEGOTIATIONS
FOR ANY MODIFICATIONS TO OR FORBEARANCE OR CONCESSIONS WITH RESPECT TO ANY OF
THE LOAN DOCUMENTS, IN EACH CASE INCLUDING ANY CLAIMS THAT SUCH LOAN PARTY OR
ANY OF ITS SUBSIDIARIES, SUCCESSORS, COUNSEL AND ADVISORS MAY IN THE FUTURE
DISCOVER THEY WOULD HAVE NOW HAD IF THEY HAD KNOWN FACTS NOT NOW KNOWN TO THEM,
AND IN EACH CASE WHETHER FOUNDED IN CONTRACT, IN TORT OR PURSUANT TO ANY OTHER
THEORY OF LIABILITY.


(b)Each Loan Party warrants, represents and agrees that it is fully aware of
California Civil Code Section 1542, which provides as follows:


SECTION 1542. GENERAL RELEASE. A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT IF KNOWN BY HIM OR HER,
WOULD HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED
PARTY.
The Loan Parties each hereby knowingly and voluntarily waive and relinquish the
provisions, rights and benefits of Section 1542 and all similar federal or state
laws, rights, rules, or legal principles of any other jurisdiction that may be
applicable herein, and any rights they may have to invoke the provisions of any
such law now or in the future with respect to the claims being released pursuant
to Section 10(a), and the Loan Parties each hereby agree and acknowledge that
this is an essential term of the releases set forth in Section 10(a). In
connection with such releases, the Loan Parties each acknowledge that they are
aware that they or their attorneys or others may hereafter discover claims or
facts presently unknown or unsuspected in addition to or different from those
which they now know or believe to be true with respect to the subject matter of
the claims being released pursuant to Section 10(a). Nevertheless, it is the
intention of the Borrowers and the other Loan Parties in executing this
Amendment to fully, finally and forever settle and release all matters and all
claims relating thereto, which exist, hereafter may exist or might have existed
(whether or not previously or currently asserted in any action) constituting
claims released pursuant to Section 10(a). Each Releasee, to the extent not a
party hereto, shall be an express third-party beneficiary of this Amendment for
purposes of this Section 10 and shall be entitled to enforce the provisions
hereof as if it were a party hereto.





--------------------------------------------------------------------------------





11.Miscellaneous.


(a)Counterparts; Integration; Effectiveness. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment and the other Loan Documents
(as amended hereby), constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Amendment by telecopy,
emailed pdf. or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Amendment.


(b)Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. All
rights, remedies and powers provided in this Amendment may be exercised only to
the extent that the exercise thereof does not violate any applicable mandatory
provisions of law, and all the provisions of this Amendment are intended to be
subject to all applicable mandatory provisions of law which may be controlling
and to be limited to the extent necessary so that they will not render this
Amendment invalid or unenforceable.


(c)Headings. Section headings used in this Amendment are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.


(d)Incorporation. All references to the Credit Agreement in any Loan Document
shall mean the Credit Agreement as hereby modified. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof’, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended hereby.


(e)No Prejudice: No Impairment. This Amendment shall not prejudice any rights or
remedies of the Administrative Agent or the Lenders under the Credit Agreement
or other Loan Documents as hereby amended. The Administrative Agent and the
Lenders reserve, without limitation, all rights which they have against any Loan
Party or endorser of the Obligations.


[Signatures Immediately Follow]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to
Credit Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.


 
Borrower:
 
 
 
 
 
 
LANDEC CORPORATION
 
 
 
 
 
 
By:
/s/ Greg S. Skinner
 
 
Name:
Greg S. Skinner
 
 
Title:
Chief Financial Officer and Executive Vice President of Finance and
Administration
 
 
 
 
 
 
Other Loan Parties:
 
 
 
 
 
 
CURATION FOODS, INC.,
 
 
LIFECORE BIOMEDICAL, INC.,
 
 
LIFECORE BIOMEDICAL, LLC,
 
 
GREENLINE LOGISTICS, INC.,
 
 
YUCATAN FOODS, LLC and
 
 
CAMDEN FRUIT CORP.
 
 
 
 
 
 
By:
/s/ Greg S. Skinner
 
 
Name:
Greg S. Skinner
 
 
Title:
Vice President
 







Signature Page to Sixth Amendment to Credit Agreement







--------------------------------------------------------------------------------







 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender
 
 
 
 
 
 
By:
/s/ Peter M. Jaeschke
 
 
Name:
Peter M. Jaeschke
 
 
Title:
Executive Director
 





Signature Page to Sixth Amendment to Credit Agreement







--------------------------------------------------------------------------------







 
BMO HARRIS BANK N. A., as Lender
 
 
 
 
 
 
By:
/s/ Andre D. Bonakdar
 
 
Name:
Andre D. Bonakdar
 
 
Title:
Managing Director
 





Signature Page to Sixth Amendment to Credit Agreement







--------------------------------------------------------------------------------







 
CITY NATIONAL BANK, as Lender
 
 
 
 
 
 
By:
/s/ Theresa Wong
 
 
Name:
Theresa Wong
 
 
Title:
Vice President
 





Signature Page to Sixth Amendment to Credit Agreement







--------------------------------------------------------------------------------





Annex A
COMMITMENT SCHEDULE


Lender
Revolving Commitment
Term Commitment
Swingline Commitment
Commitment
JPMorgan Chase Bank, N.A.
$34,090,909.09
$40,909,090.91
$5,000,000.00
$75,000,000.00
BMO Harris Bank N.A.
$34,090,909.09
$40,909,090.91
--
$75,000,000.00
City National Bank
$31,818,181.82
$38,181,818.18
--
$70,000,000.00
Total
$100,000,000.00
$120,000,000.00
$5,000,000.00
$220,000,000.00














